PER CURIAM.
We reverse and remand the summary denial of appellant’s Rule 3.850 motion on two grounds only, for record attachments to support denial or an evidentiary hearing. On remand the trial court shall consider the merits of Points (c) and (e) of the motion.
Point (c) concerns appellant’s claim that counsel failed to prepare him to testify at trial such that appellant mentioned the invocation of his right to remain silent when questioned by the police. Point (e) concerns counsel’s alleged failure to consult with appellant about instructing the jury of lesser included offenses. We affirm the denial on the remaining grounds.
GUNTHER, SHAHOOD and TAYLOR, JJ., concur.